 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 386 
In the House of Representatives, U. S.,

May 18, 2009
 
RESOLUTION 
Commending the University of Georgia Gymnastics Team for winning the 2009 NCAA National Championship. 
 
 
Whereas the University of Georgia (UGA) Gymnastics program has won its 10th National Collegiate Women’s Gymnastics Championship; 
Whereas the University of Georgia Gymnastics program has won 16 SEC Championships; 
Whereas the University of Georgia Gymnastic program has produced 8 Honda Award winners; 
Whereas the 2009 national title is the program’s fifth consecutive national championship; 
Whereas the Gym Dogs are now the most successful gymnastics program in the country; 
Whereas the University of Georgia’s gymnastics team, the Gym Dogs, has made 26 consecutive appearances in the NCAA Gymnastics Championships; 
Whereas the 2009 Gym Dogs team’s overall record was an amazing 32–1; 
Whereas the 2009 Gym Dogs also achieved the school’s highest team GPA, 3.36; 
Whereas the gymnastics team’s coach, Suzanne Yoculan, is retiring as the most successful collegiate gymnastics coach in NCAA history; and 
Whereas Coach Suzanne Yoculan has, in 19 of her 26 years as head coach at the University of Georgia, taken her squad to an SEC title, an NCAA title, or both: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the University of Georgia Gymnastics Team for winning the 2009 NCAA National Championship; 
(2)recognizes that the Gym Dogs have won more national championships than any other program in the Nation; and 
(3)congratulates Suzanne Yoculan for a spectacular career as the University of Georgia’s gymnastics coach. 
 
Lorraine C. Miller,Clerk.
